Citation Nr: 0905012	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to special monthly compensation on the basis 
of aid and attendance criteria.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 
1978.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to conduct additional evidentiary and 
procedural development as to the certified issues on appeal, 
in addition to two intertwined claims, one involving a claim 
for service connection for Guillain-Barre syndrome and one 
involving a claim for increase for service-connected post-
traumatic stress disorder PTSD.  Following the AMC's attempts 
to complete the requested actions, the case has been returned 
to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

By its April 2007 remand, the Board directed the AMC to 
undertake initial development and adjudication of two claims 
for VA compensation which where found to be inextricably 
intertwined with the certified issues on appeal.  The 
intertwined claims were for service connection for Guillain-
Barre syndrome and an increased rating for PTSD and the AMC 
was directed to undertake initial development of such matters 
and eventual adjudication of same, with notice to the Veteran 
of the action taken and, as applicable, his appellate rights.  

On remand, the AMC wrote to the Veteran in May 2007 and 
advised him, in part, that it needed evidence that his 
Guillain-Barre syndrome and PTSD had existed from military 
service to the present time.  No reference was made therein 
to the information or evidence necessary to substantiate a 
claim for increase for PTSD and, while general information 
was provided as to the assignment of ratings, minimally 
satisfactory notice of the applicable rating criteria, 
pursuant to the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), was not.  Moreover, the existence of a prior, 
final denial of service connection for Guillain-Barre 
syndrome, the basis of the denial, or the need for new and 
material evidence to reopen the previously denied claim was 
not noted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(specific notice requirements regarding claims to reopen).  
Such was not followed by an adjudication of either 
intertwined issue, and as such, the Veteran was not afforded 
the opportunity to place the issues in appellate status.  
Such oversights represent a violation of the holding in a 
violation of the holding in Stegall v. West, 11 Vet. App. 
268, 270 (1998) (remand by the Board confers upon the Veteran 
or other claimant, as a matter of law, the right to 
compliance with the Board's remand order), requiring remand 
for corrective action.  

Notice is taken that on remand, the veteran was afforded VA 
aid and attendance and psychiatric examinations.  It, too, is 
noted that the Veteran through his September 2008 
correspondence with the Board that he was not only seeking 
direct service connection for Guillain-Barre syndrome, but 
also on the basis that his Guillain-Barre syndrome was 
secondary to his service-connected PTSD.  This is a matter 
which to date has not been initially developed, and it 
requires additional medical input as to the relationship, if 
any, between the veteran's Guillain-Barre syndrome and his 
PTSD.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995) (secondary service connection may be found where a 
service-connected disability causes or aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  It is 
pertinent to note that, while the RO has not addressed the 
question of secondary service connection, with multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability (as in this case), they 
constitute the same claim.  See Robinson v. Mansfield, .21 
Vet. App. 545 (2008).

The Veteran must also be notified of an amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, which added 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).

Accordingly, this appeal is REMANDED for the following 
actions:

1.  By written correspondence, the 
appellant should be contacted and, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159 (2008), 
he should be notified of the information 
and evidence needed to substantiate his 
claims for special monthly compensation 
based on the need for aid and attendance 
of another, specially adapted housing, a 
special home adaptation grant or an 
automobile and adaptive equipment or 
adaptive equipment only, as well as an 
intertwined claim for direct and 
secondary service connection for 
Guillain-Barre syndrome, noting that the 
claim for direct service connection is in 
fact a claim to reopen, and an 
intertwined claim for increase for PTSD.  
He must also be notified of what portion 
of that evidence VA will secure, and what 
portion he himself must submit.  Full 
compliance with the notice requirement 
set out by Kent, supra, as to claims to 
reopen should be undertaken.  

The Veteran must also be advised of all 
applicable rating criteria for his 
service-connected PTSD, pursuant to the 
holding in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The AMC/RO should 
also provide proper VCAA notice with 
respect to an increased rating claim that 
includes: (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of his PTSD and the 
effect that worsening has on the 
claimant's employment and daily life; (2) 
notification of the criteria for rating 
PTSD at 70 and 100 percent found in 
38 C.F.R. § 4.130; (3) notification that 
if an increase in disability is found, a 
disability rating will be determined by 
applying Diagnostic Code 9411, which 
provides for higher ratings based on the 
nature of the symptoms of PTSD, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vasquez-Flores, supra.

The AMC should also notify the appellant 
of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, which added 
language that requires that a baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.  See 71 
Fed. Reg. 52744 (2006).

If the Veteran requests, VA will assist 
him in obtaining service medical records 
or records of treatment from private 
medical professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.

2.  All pertinent VA examination and 
treatment reports, not already of record, 
which were compiled at VA medical 
facilities, should be obtained for 
inclusion in the veteran's claims folder.

3.  Afford the Veteran a VA medical 
examination by a VA specialist in 
autoimmune diseases in order to determine 
the relationship, if any, between his 
Guillain-Barre syndrome and his period of 
military service and the relationship, if 
any, between his service-connected PTSD 
and his Guillain-Barre syndrome.  The 
claims folder in its entirety must be 
furnished to the examiner for use in the 
study of this case and the prepared 
written report should indicate whether in 
fact the claims folder was provided and 
reviewed.  

The examiner is asked to address each of 
the following questions, providing a 
rationale for each:  

a.  Is it at least as likely as 
not that the veteran's 
Guillain-Barre syndrome had its 
onset during his period of 
active duty from May 1970 to 
August 1978 or is otherwise 
related to any in-service 
event?

b.  Is it at least as likely as 
not that the veteran's service-
connected PTSD has either 
caused or aggravated his 
Guillain-Barre syndrome? 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
claimed aggravation occurred, to the 
extent that is possible, he or she should 
provide the approximate degree of 
severity of the aggravated disability 
(the baseline level of functional 
impairment) before the onset of 
aggravation (e.g., slight then, moderate 
now).

If the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the AMC should initially 
adjudicate by separate rating decision 
the veteran's original claim for service 
connection for Guillain-Barre syndrome, 
secondary to service-connected PTSD; his 
claim to reopen for direct service 
connection for Guillain-Barre syndrome; 
and his claim for increase for PTSD.  
Notice of the actions taken and of his 
appellate rights, as applicable, should 
then be provided to the Veteran.  The 
Veteran is hereby informed that he may 
initiate an appeal of any benefit denied 
by the timely submission of a notice of 
disagreement, and following the VA's 
issuance of a statement of the case, he 
must then timely perfect his appeal by 
the submission of a substantive appeal, 
and thereby preserving the matter for 
subsequent review by the Board.

5.  Lastly, depending upon the 
adjudication of the raised claims, 
readjudicate the veteran's claim for 
special monthly compensation based on the 
need for aid and attendance, as well as 
his claims for specially adapted housing, 
a special home adaptation grant, and an 
automobile and adaptive equipment or 
adaptive equipment only.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claim 
for benefits, and set forth all pertinent 
evidence and governing law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


